MORRISON, Judge.
The offense is the possession of beer and whiskey in a dry area for the purpose of sale, with a prior conviction alleged to enhance the punishment; the punishment, a fine of $100.00.
One Meek testified that he had received a quantity of beer and whiskey from the appellant. He was asked this question: “Was that here in Taylor County, Texas, that you got it from him?” to which he answered, “That I could not say.”
We have searched the record and find no other proof as to where the offense occurred.
In violations of laws adopted by local option elections, the locus of the offense is an integral part of the proof. Sims v. State, 157 Tex. Cr. Rep. 192, 247 S. W. 2d 1022.
The judgment is reversed and the cause remanded.